Citation Nr: 1419559	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-03 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

As discussed in more detail below, the claim of entitlement to service connection for hypertension is reopened, and the claim is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A March 2003 rating decision denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision, nor did he submit new and material evidence within one year.  

2.  Evidence received since the March 2003 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection hypertension and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied the Veteran's claims of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the March 2003 rating decision in connection with the Veteran's claim of entitlement to service connection for hypertension is new and material, and the criteria for reopening the claim of service connection for hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the Veteran's claim of service connection for hypertension in a March 2003 rating decision.  Evidence on file at the time included the Veteran's service treatment records, and a 2001 VA examination, as well as voluminous records from the Social Security Administration.  In the March 2003 denial, the RO determined that service connection for hypertension was not warranted because there was no diagnosis in service and hypertension did not manifest within a year of service.  Further, there was no evidence of record showing a connection between the Veteran's current diagnosis of hypertension and the Veteran's military service.  The Veteran did not initiate an appeal to this decision or submit new and material evidence within one year.  Thus, the March 2003 rating decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R    §§ 20.302, 20.1103.  

However, if new and material evidence is presented or secured with respect to a claim, which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 .

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to deliberation of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the March 2003 rating decision includes a claim that the Veteran's hypertension is related to in-service herbicide exposure and the Veteran included information regarding a rescinded Fast Letter from June 2008 regarding guidance on claims involving hypertension based on herbicide exposure.  This is not material, since it clearly states hypertension is not presumptively related to herbicide exposure, so it does not go to the unestablished fact of a relationship to service.  

However, since the 2003 rating decision, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  VBA Fast Letter 01-05 (January 16, 2001) indicates that in a claim of service connection for hypertension as secondary to PTSD, the examiner would, at a minimum, have to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/or not the cause of the hypertension in this veteran.  

Here, the Veteran has a long history of psychiatric treatment, and the theory that his hypertension was caused or aggravated by his PTSD has not yet been considered.  Consequently, the Veteran's claim of entitlement to service connection for hypertension is reopened.  The merits of the claim cannot be considered, at this point, as additional development is needed.


ORDER

New and material evidence having been received, the claim of service connection for hypertension is reopened; to this extent only, the claim is granted.


REMAND

The evidence of record establishes that the Veteran was diagnosed with labile hypertension at separation from service in 1967.  It was noted at that time that he had just returned from Vietnam and not slept for many hours.  Post service medical records reveal that the Veteran is currently diagnosed with essential hypertension, and that he has had a long history of high blood pressure.  He is now service-connected for PTSD.  The Veteran has not been afforded a VA examination to determine whether his PTSD caused or aggravated his hypertension, or whether his labile hypertension in service is related to his later diagnosis of essential hypertension.  Accordingly, the case is remanded for the following:

1. Arrange for the Veteran to be examined by an appropriate physician to opine as to the etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of essential hypertension is related to the in-service diagnosis of labile hypertension?

b. Is it as likely as not (50 percent or greater probability) that the current diagnosis of essential hypertension was caused or aggravated by service-connected PTSD?  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanation for the opinion should reflect consideration of the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/not the cause of the hypertension in this veteran.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

2.  The RO should then review the record and readjudicate the claim of service connection for hypertension on the merits, on both a direct and secondary basis.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012). 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


